Title: To John Adams from John Stockdale, 20 January 1784
From: Stockdale, John
To: Adams, John


          Sir
            London January 20th: 1784
          (domestic News)
          I have received by the packet some Medals inclosed in a Letter directed for You for which I paid 16/8 & shall not open it til I receive Your instructions
          I this day received a Basket sealed up & directed for You, as I suspected it was some sort of Game I resolved in the presence of Dr. John Jebb to commit an act of felony & break the Seals, with an intent for Dr. Jebb to seal it up again with his seal, should it prove to be any thing else,— but as it appear’d to be two fine Hares unaccompanyed with any Letter, I took the liberty to offer one to Dr Jebb in Your name which he very politely refused, desiring me at the same time to remember him to You in the Strongest terms, I am now left in the distrest situation of being oblig’d to eat (with the assistance of my little family) both the Hares we shall do ourselves the pleasure after dinner of Drinking, Yours, Your Sons. & familys Good Health in a glass of fine old Madeira, which I had from a friend.—
          (Political News)
          Mr. Wm. Pitt rises every day higher in the estimation of the People & no doubt will be minister many Years, this night four of Mr. Fox’s friends in the House of Commons got up & begd. for a Coalition of Parties, which in fact is nothing less than Mr. Fox’s coming on his Knees to Mr Pitt, but you may rely upon it that Mr Pitt will never Join Lord North.—
          (Accident)
          A very full Court at the Queens Birth Day Yesterday the Portuguese Ambassador was over turn’d in St. James’s St. in his Carriage but not hurt, but a Gentlemans Servt. who was near had both his legs broke by the accident.—
          I am Sir Your much obligd / & very Humble Servant
          J. Stockdale
        